PER CURIAM.
We reverse the trial court=s order denying the appellant’s right to pursue a negligence claim against a court appointed receiver. Because the appellant filed this negligence complaint within the four year statute of limitations contained in Section 95.11(3), Florida Statutes (2004), the trial court=s ruling to the contrary constitutes obvious error and requires reversal. See Hardy Equip. Co., Inc. v. Travis Cosby & Assoc., Inc., 530 So.2d 521 (Fla. 1st DCA 1988); Pezzi v. Brown, 697 So.2d 883 (Fla. 4th DCA 1997).
Reversed.